DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious an airplane comprising: a fuselage with a longitudinal axis, at least two wings, engines, a rear tail unit comprising a horizontal tail provided with two tail ends, and at least one first set of fuel tanks, at least one second set of fuel tanks, offset relative to said at least one first set of fuel tanks at least along the longitudinal axis, and at least one fuel transfer system configured to transfer, at least in flight, fuel from one to the other of said at least one first set of fuel tanks and said at least one second sets of fuel tanks, and wherein said tail ends are pivotably mounted so as to be able to be pivoted, at least in flight, relative to said horizontal tail. 
The closest prior arts of record are Neto (U.S. Patent Pub. No. 2010/0044515) and Cazals et al. (U.S. Patent Pub. No. 2012/0298795). Cazals fails to disclose that the vertical stabilizers 10 are pivotably mounted so as to be able to be pivoted, at least in flight, relative to the horizontal stabilizers 8. Rather, the vertical stabilizers 10 appear to be fixed in relation to the horizontal stabilizer 8 via longeron-rib assemblies 91, 9b and 1la, 11b devoid of a pivoting apparatus. Therefore, it would not have been obvious to modify the Neto reference with the Cazals reference because the Cazals reference lack to teach tail ends that are pivotably mounted so as to be able to be pivoted, at least in flight, relative to said horizontal tail as required in claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642